DETAILED ACTION
Claim Objections
Claim1 is objected to because of the following informalities: 
Claim 1 (line 1) “A system for attaching a fenestration panel to a frame”; thus initially reciting the fenestration panel and frame as only intended use functional limitations.
However, claim 1 (lines 2 and 10) subsequently recites “a fastener rotatably coupled to one of the panel or the frame… a receiver coupled to the other one of the panel or the frame”; thus positively claiming the panel and frame as elements of the claimed invention.  Accordingly, in order to avoid rejection under 35 USC 112, claim 1 (line 1) should recite --A system attaching a fenestration panel to a frame--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ravinet (US 4,611,841) in view of Salice (US 4,582,446).
As to claim 1, Ravinet discloses a system attaching a fenestration panel 13 to a frame 12, comprising: 
a fastener 30 rotatably coupled to one of the panel or the frame, the fastener comprising: 
a first side and a second side, an axis of rotation of the fastener intersecting the first side and the second side, a thickness direction of the fastener defined between the first side and the second side, and 
a helical cam surface 32 that is ramped in the thickness direction and that is helical with respect to the axis of rotation; and 
a receiver 19 coupled to the other one of the panel or the frame, the receiver comprising: 
a receiver surface positioned to contact and follow the helical cam surface, 
wherein upon rotation of the fastener, a contact force between the helical cam surface and the receiver surface moves the panel relative to the frame in a second direction (Figures 1-6).
Ravinet fails to disclose a system wherein the fastener comprises an inward facing radial cam surface having a decreasing radius in a first angular direction of the fastener about the axis of rotation; and wherein the receiver comprises a cam follower coupled to the receiver positioned to contact and follow the radial cam surface; wherein upon rotation of the fastener, a contact force between the radial cam surface and the cam follower moves the panel relative to the frame in a first direction.
Salice teaches a system wherein a fastener 4 comprises an inward facing radial cam surface 16 having a decreasing radius in a first angular direction of the fastener about an axis of rotation; and wherein a receiver 1 comprises a cam follower 7 coupled to the receiver positioned to contact and follow the radial cam surface; wherein upon rotation of the fastener, a contact force between the radial cam surface and the cam follower moves a panel relative to a frame in a first direction; the cam surface of the fastener interlocking with cam follower of the receiver to securely clamp the panel to the frame (Figures 1-13).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ravinet wherein fastener comprises a cam surface and the receiver comprises a cam follower, as taught by Salice, in order to securely clamp the panel to the frame.
As to claim 2, Ravinet as modified by Salice discloses a system wherein: 
the fastener 30 is rotatable through a first angle of rotation and a second angle of rotation, and 
rotation of the fastener through the first angle of rotation moves the panel 13 in the first direction and rotation of the fastener through the second angle of rotation moves the panel in the second direction (Figures 1-6).  
As to claim 3, Ravinet as modified by Salice discloses a system wherein the first angle of rotation and the second angle of rotation at least partially overlap (Figures 1-6). 
As to claim 4, Ravinet as modified by Salice discloses a system wherein at least a portion of the second angle of rotation precedes the first angle of rotation (Figures 1-6).
As to claim 5, Ravinet discloses a system comprising a chassis 70 mountable within a recess disposed along a perimeter edge of the panel 12, such that a top edge of the chassis is flush with or recessed beneath the perimeter edge, and wherein the fastener 30 is rotatably coupled to the chassis (Figures 5-6).  
As to claim 6, Ravinet discloses a system wherein the fastener 30 comprises a curved surface 35 disposed partially about the axis of rotation defining a portion of a perimeter of the fastener (Figures 1-6).  
As to claim 7, Ravinet discloses a system wherein the fastener 30 comprises a flat surface 33 disposed parallel to the axis of rotation defining a portion of the perimeter of the fastener, the flat surface positioned relative to the axis of rotation so as to be aligned with the top edge of the chassis 70 when the fastener is disposed at an initial angular position (Figures 1-6).  
As to claim 9, Ravinet discloses a system wherein: 
the fastener 30 comprises an axle 40 fixedly coupled to the fastener coincident with the axis of rotation, and 
the axle is rotatably coupled to the chassis 70 (Figures 5-6).  
As to claim 10, Ravinet discloses a system wherein the axle 40 comprises a tool interface disposed on one or both ends of the axle to facilitate application of a torque to the fastener 30 via a tool (Figures 1-6).  
As to claim 12, Ravinet discloses a fenestration assembly comprising: 
a panel 13 comprising a front side, a rear side opposite the front side, and a thickness between the front side and the rear side; 
a frame 12 comprising an opening sized to receive the panel; 
at least one rotatable cam fastener 30 disposed along at least a portion of an outer perimeter of the panel between the front and rear sides, the at least one rotatable cam fastener comprising: 
a first side and a second side, an axis of rotation of the at least one rotatable cam fastener intersecting the first side and the second side, a thickness direction of the rotatable cam fastener defined between the first side and the second side, the axis of rotation disposed perpendicular to the panel, and 
a helical cam surface 32 that is ramped in the thickness direction and that is helical with respect to the axis of rotation; and 
at least one receiver 19 disposed along at least a portion of an inner perimeter of the frame, such that the at least one receiver is positioned to be in alignment with the at least one rotatable cam fastener, the at least one  receiver comprising: 
a receiver surface positioned to slidably contact the helical cam surface, 
wherein upon rotation of the at least one rotatable cam fastener, a contact force between the helical cam surface and the receiver surface moves the panel relative to the frame in a second direction (Figures 1-6).  
Ravinet fails to disclose an assembly wherein the fastener comprises a radial cam surface having a decreasing radius in a first angular direction of the fastener about the axis of rotation; and wherein the receiver comprises a cam follower coupled to the receiver positioned to contact and follow the radial cam surface; wherein upon rotation of the fastener, a contact force between the radial cam surface and the cam follower moves the panel relative to the frame in a first direction.
Salice teaches an assembly wherein a fastener 4 comprises a radial cam surface 16 having a decreasing radius in a first angular direction of the fastener about an axis of rotation; and wherein a receiver 1 comprises a cam follower 7 coupled to the receiver positioned to contact and follow the radial cam surface; wherein upon rotation of the fastener, a contact force between the radial cam surface and the cam follower moves a panel relative to a frame in a first direction; the cam surface of the fastener interlocking with cam follower of the receiver to securely clamp the panel to the frame (Figures 1-13).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly disclosed by Ravinet wherein fastener comprises a cam surface and the receiver comprises a cam follower, as taught by Salice, in order to securely clamp the panel to the frame.
As to claim 13, Ravinet as modified by Salice discloses a fenestration assembly wherein the second direction is substantially orthogonal to the first direction (Figures 1-6).  
As to claim 14, Ravinet as modified by Salice discloses a fenestration assembly wherein the first direction is substantially parallel to the panel 13 and the second direction is substantially perpendicular to the panel (Figures 1-6).  
As to claim 17, Ravinet as modified by Salice discloses a fenestration assembly wherein the at least one receiver 19 comprises a first receiver 19 and a second receiver 19, where the at least one rotatable cam fastener 30 includes a first rotatable cam fastener 30 and a second rotatable cam fastener 30, the first receiver configured to receive the first rotatable cam fastener and the second receiver configured to receive the second rotatable cam fastener; 
the first receiver including the cam follower (7 Salice Figure 3) and the second receiver being absent the cam follower such that upon rotation of the second rotatable cam fastener,  the panel moves in the second direction (Figures 1-6).  
As to claim 18, Ravinet discloses a method of installing a fenestration panel 13 to a frame 12, comprising: 
providing the fenestration panel comprising: 
a front side, a rear side opposite the front side, and a thickness between the front side and the rear side, 
a plurality of rotatable cam fasteners 30 disposed along at least a portion of an outer perimeter of the panel between the front and rear sides, each fastener comprising: 
a first side and a second side, an axis of rotation of the rotatable cam fastener intersecting the first side and the second side, a thickness direction of the rotatable cam fastener defined between the first side and the second side, the axis of rotation disposed perpendicular to the panel, and 
a second cam surface 32 that is ramped in the thickness direction and that is helical with respect to the axis of rotation; 
providing a fenestration frame configured to receive the panel, the frame comprising: 
an inner perimeter surface, 
a ledge 17 disposed along at least a portion of the inner perimeter surface, 
a plurality of complementary receivers 19 disposed along at least a portion of the inner perimeter surface such that each receiver is positioned to be in alignment with one of the plurality of rotatable cam fasteners, each receiver comprising: 
a second cam receiving surface; and
placing the panel within the frame to position the plurality of complementary receivers relative to the respective ones of the plurality of rotatable cam fasteners such that, 
upon rotation of at least one of the plurality of rotatable cam fasteners, the second cam surface engages the second cam receiving surface, moving the panel in a second direction (Figures 1-6).  
Ravinet fails to disclose an assembly wherein each fastener comprises a first cam surface that is radially disposed at least partially about the axis of rotation, wherein the second cam surface is substantially orthogonal to the first cam surface; and wherein each receiver comprises a first cam receiving surface; wherein upon rotation of at least one of the plurality of rotatable cam fasteners, the first cam surface engages the first cam receiving surface, moving the panel in a first direction.
Salice teaches an assembly wherein a fastener 4 comprises a first radial cam surface 16 radially disposed about an axis of rotation; and wherein a receiver 1 comprises a first cam receiving surface 7 coupled to the receiver positioned to contact and follow the first radial cam surface; wherein upon rotation of the fastener, the first cam surface engages the first cam receiving surface, moving a panel in a first direction; the first cam surface of the fastener interlocking with first cam receiving surface of the receiver to securely clamp the panel to a frame (Figures 1-13).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly disclosed by Ravinet wherein fastener comprises a first cam surface and the receiver comprises a first cam receiving surface, as taught by Salice, such that the second cam surface is substantially orthogonal to the first cam surface, in order to securely clamp the panel to the frame.
As to claim 19, Ravinet discloses a method wherein rotating each rotatable cam fastener 30 comprises inserting a tool through an orifice in the front side or the rear side of the panel 13 and establishing a torque interface between the tool and the rotatable cam fastener (Figures 1-6).  
As to claim 20, Ravinet discloses a method wherein each fastener 30 is rotated between 80 and 190 degrees (Figures 1-6).   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ravinet in view of Salice, as applied to claim 6 above, and further in view of Burke (US 3,191,244).
As to claim 8, Ravinet fails to disclose a system wherein the fastener comprises a protrusion extending radially from the curved surface, and the protrusion engages the chassis to limit rotation of the fastener.  
Burke teaches a system wherein a fastener 25 comprises a protrusion 32,33 extending radially from a curved surface of the fastener, and the protrusion engages a chassis 15 to limit rotation of the fastener; the protrusion securely retaining the fastener in an unlocked position, providing for easier assembly of members 17,18 (Figures 1-4).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ravinet wherein the fastener comprises a protrusion, as taught by Burke, in order to securely retain the fastener in an unlocked position, providing for easier assembly of panel and frame.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ravinet in view of Salice, as applied to claim 7 above, and further in view of Rosenheimer Glastechnik (DE 203 17 163).
As to claim 11, Ravinet fails to disclose a system wherein the fastener comprises a detent, the detent inhibiting rotation of the fastener away from the initial angular position in the absence of a torque applied by a tool.  
Rosenheimer Glastechnik teaches a system wherein a fastener 6 comprises a detent 26, the detent inhibiting rotation of the fastener away from an initial angular position in the absence of a torque applied to the fastener; the detently securely retaining the fastener in an unlocked position, providing for easier assembly of members 17,18 (Figures 1-4).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ravinet wherein the fastener comprises a detent, as taught by Rosenheimer Glastechnik, in order to securely retain the fastener in an unlocked position, providing for easier assembly of panel and frame (Figures 1-8).  

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravinet in view of Salice, as applied to claim 12 above, and further in view of Plummer (US 10,012,018).
As to claim 15, Ravinet fails to disclose an assembly wherein movement of the panel in the first direction compresses a seal disposed between at least a portion of the outer perimeter of the panel and at least a portion of the inner perimeter of the frame.  
Plummer teaches an assembly wherein movement of a panel 12 in a first direction compresses a seal 24 disposed between at least a portion of the outer perimeter of the panel and at least a portion of the inner perimeter of a frame 18; the seal absorbing vibration of the panel and ensuring proper seating of the panel within the frame (Figures 1-7).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly disclosed by Ravinet to comprise a seal disposed between the panel and the frame, as taught by Plummer, in order to absorb vibration of the panel and ensure proper seating of the panel within the frame.   
As to claim 16, Ravinet discloses a fenestration assembly wherein the frame 12 comprises a ledge 17 disposed along at least a portion of the inner perimeter of the frame (Figures 1-6).
Ravinet fails to disclose an assembly wherein movement of the panel in the second direction compresses a seal disposed between the front side of the panel or the rear side of the panel and the ledge.  
Plummer teaches an assembly wherein movement of a panel 12 in a second direction compresses a seal 24 disposed between the front side of the panel or the rear side of the panel and a ledge of a frame 18; the seal absorbing vibration of the panel and ensuring proper seating of the panel within the frame (Figures 1-7).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly disclosed by Ravinet to comprise a seal disposed between the panel and the frame, as taught by Plummer, in order to absorb vibration of the panel and ensure proper seating of the panel within the frame.   
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

05/19/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619